ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77C At a Special Meeting of the security holders of John Hancock Variable Insurance Trust (the “Trust”) held April 17, 2012, shareholders of Balanced Trust, Core Allocation Trust, Core Disciplined Diversification Trust, Core Balanced Trust and Large Cap Trust (the "Acquired Funds"), were asked to consider and approve a proposed Agreement and Plan of Reorganization (the "Plan") providing for the combination of the Acquired Funds into the corresponding JHVIT funds listed below: Acquired Funds Corresponding Acquiring Funds Core Balanced Strategy Trust Core Strategy Trust Core Allocation Trust Lifestyle Growth Trust Core Disciplined Diversification Trust Lifestyle Growth Trust Core Balanced Trust Lifestyle Growth Trust Balanced Trust Lifestyle Growth Trust Large Cap Trust U.S. Equity Trust To approve an Agreement and Plan of Reorganization providing for the reorganization of Core Balanced Strategy Trust into Core Strategy Trust. For 224,129.871 Against 8,600.599 Abstain 19,345.938 To approve an Agreement and Plan of Reorganization providing for the reorganization of Core Allocation Trust into Lifestyle Growth Trust. For 7,191,114.619 Against 187,932.032 Abstain 584,240.531 To approve an Agreement and Plan of Reorganization providing for the reorganization of Core Disciplined Diversification Trust into Lifestyle Growth Trust. For 10,050,494.345 Against 458,532.178 Abstain 1,570,448.959 To approve an Agreement and Plan of Reorganization providing for the reorganization of Core Balanced Trust into Lifestyle Growth Trust. For 12,170,397.187 Against 466,765.655 Abstain 1,356,461.168 To approve an Agreement and Plan of Reorganization providing for the reorganization of Balanced Trust into Lifestyle Growth Trust. For 5,517,234.428 Against 500,257.572 Abstain 0 To approve an Agreement and Plan of Reorganization providing for the reorganization of Large Cap Trust into U.S. Equity Trust (formerly U.S. Multi Sector Trust). For 10,567,067.363 Against 544,273.619 Abstain 1,156,768.156 At a Special Meeting of the security holders of John Hancock Variable Insurance Trust (the “Trust”) held October 4, 2011, shareholders of Core Diversified Growth & Income Trust and American Bond Trust (the "Acquired Funds"), were asked to consider and approve a proposed Agreement and Plan of Reorganization (the "Plan") providing for the combination of the Acquired Funds into the corresponding JHVIT funds listed below: Acquired Funds Corresponding Acquiring Funds Core Diversified Growth & Income Trust Lifestyle Growth Trust American Bond Trust Bond Trust To approve an Agreement and Plan of Reorganization providing for the reorganization of the Core Diversified Growth & Income Trust into the Lifestyle Growth Trust. For 326,463.372 Against 502.977 Abstain 14,203.651 To approve an Agreement and Plan of Reorganization providing for the reorganization of of the American Bond Trust into the Bond Trust. For 65,591,667.840 Against 2,235,409.625 Abstain 8,717,251.864
